Citation Nr: 1607074	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  10-38 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased initial disability rating for service-connected lumbar strain, status post laminectomy, currently evaluated at 20 percent prior to February 22, 2011, 40 percent from February 22, 2011 to August 23, 2011, and 20 percent from August 24, 2011, on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, private attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to August 1985, March 2002 to July 2003, October 2006 to July 2007, and August 2007 to May 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for lumbar strain status post laminectomy and assigned a 10 percent evaluation, effective May 16, 2008.  The Veteran was subsequently awarded temporary total ratings based on surgery necessitating convalescence from May 18, 2012 to August 31, 2012, September 11, 2012 to December 31, 2012, and from November 5, 2013 to February 28, 2014, and in an August 2014 rating decision, the RO assigned a disability rating for service-connected lumbar strain of 20 percent, effective March 1, 2014.  However, as this did not constitute a full grant of the benefits sought, the Veteran's claim remained in appellate status for the entire appeal period.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  
 
A hearing was held on October 6, 2014, in St. Petersburg, Florida, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

In January 2015, the Board issued a decision increasing the disability rating for the Veteran's service connected lumbar strain, status post laminectomy, to 20 percent prior to February 22, 2011, 40 percent from February 22, 2011 to August 23, 2011, and 20 percent from August 24, 2011.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in an August 2015 Order, the Court vacated the portion of the January 2015 Board decision that denied a greater level of compensation for the service-connected lumbar strain, status post laminectomy, on an extra-schedular basis, and remanded the matter to the Board for development consistent with the parties' Joint Motion for Partial Remand (Joint Motion).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand:  To refer the Veteran's claim for an increased initial disability rating for extra-schedular consideration.

The Board itself may not assign an extra-schedular rating in the first instance, but must leave that initial determination to the Under Secretary for Benefits or the Director of the Compensation Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (recognizing that "the [Board] is not authorized to assign an extra-schedular rating in the first instance under 38 C.F.R. § 3.321(b)" or § 4.16(b)); Smallwood v. Brown, 10 Vet. App. 93, 98 (1997). 

In exceptional cases, an extra-schedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice, a determination to be made by the Under Secretary for Benefits or the Director of Compensation Service in the first instance.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366, 1568 (Fed. Cir. 2009).

The evidence of record includes extensive documentation of the Veteran's excessive low back pain.  At the January 2009 VA examination, the Veteran described moderate to severe pain in the lumbar paraspinal region on a daily basis, with flare-ups of pain increasing the intensity to severe with prolonged standing or walking.  A December 2009 consultation note documented the Veteran's report that pain prevents him from walking more than one mile, sitting more than one hour, or standing more than one hour, as doing this will result in increased pain.  

The Veteran filed for Social Security Disability benefits in October 2010, which were awarded after an initial denial was appealed.  In an April 2011 disability report, the Veteran described being unable to sit for prolonged periods without increasing low back pain, giving an example of having to stand up and move around a lot during church services and bible study due to back pain.  He also described difficulty beginning and completing tasks due to low back pain, which decreases his motivation, and results in trouble concentrating, focusing, and understanding/comprehending instructions when his back pain is particularly severe.  On physical examination, the SSA field examiner found that the Veteran's limitations due to his back disorder ruled out all employment other than sedentary work.  

At the May 2014 VA spine examination, the examiner noted that the Veteran had functional loss including less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, interference with standing and/or weight bearing, and lack of endurance.  The examiner found that this should not preclude very light duty or sedentary employment, but also noted that the Veteran would not be able to engage in prolonged sitting or standing due to increased back pain and would likely require special provisions to be able to move around in a work environment due to low back stiffness and pain.  

A private medical opinion was submitted on behalf of the Veteran in December 2015.  The Veteran reported constant pain with flare-ups brought on by moving or twisting wrong or from increasing his level of activity.  He reported only being able to sit for 15-20 minutes, stand for 4-5 minutes, or walk approximately 10 minutes before his back pain escalates.  He also described experiencing sleeping difficulties (falling and staying asleep) due to his back pain, specifically stating that he has trouble falling asleep due to discomfort, and then is awoken throughout the night from the pain, resulting in him getting approximately 3-4 hours of sleep in total per night.  The physician opined that the severity of the Veteran's lumbar pathology is not adequately represented by his limitation of motion alone, as his current symptoms are the result of excessive scar tissue compressing the neural elements in his lumbar region, and provided treatments, including implantation of an electrical stimulator (which eventually had to be replaced) have not provided any diminution of his low back pain or increased his functional abilities.
 
Here, the Board finds that the evidence indicates that the schedular criteria for the spine, which is largely based upon measurements of limitation upon range of motion of the thoracolumbar spine, does not fully contemplate the types and severity of the Veteran's disability and associated symptomatology.  In particular, the Board finds that the extent of his symptoms, requiring him to frequently transfer between sitting and standing or face flare-ups of increasing pain, and his low back pain's interference with sleep, are beyond the scope of the schedular criteria. 

The Veteran's disability picture also presents other indicia of an exceptional or unusual disability picture; specifically marked interference with employment.  The Veteran has been awarded Social Security Disability benefits based on a primary diagnosis of disorders of the back.  While findings by the Social Security Administration are not binding upon the Board, in this case, the holding and supportive medical evidence is found to be persuasive.  The Veteran has reported an employment history working as a correctional officer and then as a heavy equipment operator.  He has also described working in a protected environment for the last approximately year and a half of his full-time employment, and described missing multiple days, adding up to several weeks, due to his increasingly severe symptoms.  Further, the physician providing the private medical opinion in December 2015 opined that from an orthopaedic standpoint, the Veteran's limitations on sitting and standing due to his low back disorder would effectively preclude him from engaging in any standard light or sedentary employment.  

Given the level and type of symptoms, and evidence indicating resulting functional impairment to include interference with sitting and standing, sleep, and walking/weight bearing, and additional functional impairment including weakened movement, excess fatigability, incoordination, pain on movement, and lack of endurance, the Board finds that the Veteran's service-connected lumbar strain, status post laminectomy may not be adequately compensated within the General Rating Formula for Diseases and Injuries of the Spine.  Therefore, on remand, the AOJ should refer the issue to the Under Secretary for Benefits or the Director of the Compensation Service for a determination as to whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular disability rating.

Accordingly, the appeal is REMANDED for the following action:

1.  Ensure any outstanding VA treatment records from November 2013 to the present are obtained and associated with the claims file.

 2.  Send the Veteran and his representative a notice letter which provides an explanation of the provisions pertaining to the assignment of extra-schedular ratings under 38 C.F.R. § 3.321(b)(1).

3.  Thereafter, after completing any necessary development, forward the claim to the Undersecretary of Benefits or the Director of the Compensation Service for consideration of the assignment of an extra-schedular disability rating for service-connected lumbar strain, status post laminectomy: in excess of 20 percent prior to February 22, 2011, in excess of 40 percent from February 22, 2011 to August 23, 2011, and in excess of 20 percent from August 24, 2011, pursuant to the provisions of 38 C.F.R. § 3.321(b). 

4.  If the benefits sought on appeal remain denied, the Veteran and his attorney representative should be furnished with a supplemental statement of the case and be given an opportunity to respond.  The appeal should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




